Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, claims 17-19, 22, 24-28, and 33 in the reply filed on 7 June 2021 is acknowledged.
Claims 20-21, 23, and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 June 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “56A”, “56B”, and “56C”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connecting device” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP S57-177614 in view of Hoop et al. (US 2015/0343540 A1).
Regarding claim 17, JP S57-177614 discloses a core bit (figure 3) for producing a borehole having a borehole diameter and a drilled core having a core diameter in a workpiece, comprising: a cutting portion 16 with at least one cutting segment 16 which forms a cutting ring having an inner diameter that corresponds to the core diameter and an outer diameter that corresponds to the borehole diameter; a drill shaft portion 14 with a tubular drill shaft 14; wherein the tubular drill shaft is configured as a welded spiral tube (“The seam of the spirally wound strip 11 is seam welded together”, see page 2, 4th line from the bottom of the attached translation).  JP S57-177614 does not disclose a connecting device that connects the cutting portion and the drill-shaft portion together releasably or non-releasably.  

Regarding claim 18, the modified invention of JP S57-177614 discloses wherein the tubular drill shaft is shaped from N, wherein N≥1, strip materials and wherein respective strip edges of the strip materials are integrally joined by N, wherein N≥1, spiral-shaped connection welds (“The seam of the spirally wound strip 11 is seam welded together”).
Regarding claim 19, the modified invention of JP S57-177614 discloses wherein the strip materials 11 are configured as flat sheets having a constant sheet thickness.

Claims 22, 24-28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over JP S57-177614 in view of Hoop et al. (US 2015/0343540 A1) and further in view of Bartels et al. (US 4,061,264).
Regarding claims 22, 26-28, and 33, the modified invention of JP S57-177614 discloses wherein the at least one of the spiral-shaped connection welds contains a seam material (the weld inherently contains a seam material to provide the seam for the 
Bartels et al. teaches the use of steel strip materials that are helically wound and welded together at the spiral seams to produce tubular shafts, the welding process using inside seam welds 9 that protrude on an inside of the tubular shaft and outside seam welds 14 that protrude on an outside of the tubular shaft, both for the purpose of providing a high integrity weld that can be applied quickly to the strip materials.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the core bit of JP S57-177614 with the protruding welds of Bartels et al. in order to provide strong welds to the strip materials that can be applied more quickly.
Regarding claims 24 and 25, the modified invention of JP S57-177614 discloses the invention substantially as claimed, except JP S57-177614 does not distinctly disclose wherein the seam material and the strip materials have different material properties, or wherein the seam material has a higher tensile strength and/or a higher wear resistance than the strip materials.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided materials for the seam material and strip material having properties as desired for the purpose of providing desired operational and wear characteristics to the core bit, because it has been held to be within the general skill of a worker in the art to select a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-19, 22, 24-28, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19-20, 22, and 24-28 of copending Application No. 16/472695 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        14 June 2021